Exhibit 10.19.12

 

EXECUTION COPY

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
January 17, 2006 (this “Amendment”), in respect of the Amended and Restated
Credit Agreement, dated as of April 30, 2004 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”; as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”) among THE DOE
RUN RESOURCES CORPORATION, a New York corporation (the “Borrower”), the
financial institutions from time to time parties thereto (the “Lenders”), and
THE RENCO GROUP, INC., a New York corporation, as agent for the Lenders (in such
capacity, the “Agent”).

 

WHEREAS, the parties hereto desire to amend the Existing Credit Agreement as
more fully set forth herein;

 

NOW, THEREFORE, in consideration of premises, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS. UNLESS OTHERWISE DEFINED
HEREIN, TERMS DEFINED IN THE EXISTING CREDIT AGREEMENT ARE USED HEREIN AS
THEREIN DEFINED.


 


2.                                       AMENDMENTS TO EXISTING CREDIT
AGREEMENT. THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 1 OF THE EXISTING CREDIT AGREEMENT
IS HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITION IN ALPHABETICAL ORDER:


 

“Fourth Amendment Effective Date’: the “Effective Date” as defined under
Section 5 of the Third Amendment, dated as of January   , 2006, to the Credit
Agreement.”

 


(B)                                 SECTION 1 OF THE EXISTING CREDIT AGREEMENT
IS HEREBY AMENDED BY DELETING THE DEFINITION OF “MATURITY DATE” AND SUBSTITUTING
THE FOLLOWING IN LIEU THEREOF:


 

“‘Maturity Date’: June 16, 2006.”

 


(C)                                  SECTION 4.1.1. OF THE EXISTING CREDIT
AGREEMENT IS HEREBY REPLACED BY THE FOLLOWING SECTION 4.1.1.:


 

“4.1.1. Notwithstanding the foregoing, (i) at all times, other than during the
period commencing on March 14, 2006 and ending on April 18, 2006, the Company
shall pay to the Agent an aggregate amount (A) equal to the maximum

 

--------------------------------------------------------------------------------


 

amount of outstanding principal of the Loan plus accrued and unpaid interest in
respect of such principal amount of the Loan permitted to be repaid pursuant to
Section 7.3(m)(vi)(C) of the Congress/CIT Loan and Security Agreement and
(B) sufficient such that no payment would be required to be made upon any
exercise of the Put Option (as defined in the Warrant Agreement) so long as any
amount of the Loan remains unpaid, (ii) during the period commencing on the
Effective Date and ending on February 13, 2006, the Company shall have paid to
the Agent an aggregate amount equal to at least $2,000,000 of principal plus all
accrued and unpaid interest thereon, (iii) during the period commencing on the
Effective Date and ending on March 13, 2006, the Company shall have paid to the
Agent an aggregate amount equal to at least $4,000,000 of principal of the Loan
plus all accrued and unpaid interest thereon, (iv) during the period commencing
on the Effective Date and ending on May 12, 2006, the Company shall have paid to
the Agent an aggregate amount equal to at least $6,000,000 of principal of the
Loan plus all accrued and unpaid interest thereon, and (v) on the Maturity Date,
the Borrower shall pay to the Agent all remaining amounts of principal due on
the Loan together with all accrued and unpaid interest thereon. The Company
shall use its best efforts to manage its affairs so as to repay the Term Loan as
promptly as possible, including by making payments to the Lender on days other
than the days set forth above, and in accordance with the terms set forth above.
Furthermore, the Company will provide to the Agent on a daily basis an
accounting in reasonable detail of the Borrowing Base and the Excess
Availability (each as defined in the Congress/CIT Loan and Security Agreement,
but in the case of Excess Availability calculated without reference to clauses
(a)(ii)(C) or (b)(ii)(C) of the definition of Excess Availability in the
Congress/CIT Loan and Security Agreement).”

 


3.                                       REPRESENTATIONS AND COVENANTS. TO
INDUCE THE AGENT AND THE LENDER TO ENTER INTO THIS AMENDMENT, THE BORROWER
RATIFIES AND CONFIRMS EACH REPRESENTATION AND WARRANTY SET FORTH IN THE CREDIT
AGREEMENT AS IF SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON EVEN DATE
HEREWITH, AND FURTHER REPRESENTS AND WARRANTS THAT (I) NO MATERIAL ADVERSE
CHANGE HAS OCCURRED IN THE FINANCIAL CONDITION OR BUSINESS PROSPECTS OF THE
BORROWER SINCE THE DATE OF THE LAST FINANCIAL STATEMENTS DELIVERED TO THE AGENT
AND THE LENDER, (II) AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (III) THE BORROWER IS FULLY
AUTHORIZED TO ENTER INTO THIS AMENDMENT.


 


4.                                       WAIVER.

 

(a)                                  Notwithstanding anything in the Credit
Agreement to the contrary, the Agent and the Lender hereby waive, with respect
to the Loan, compliance with Section 4.1 of the Credit Agreement during the
period beginning with November 30, 2005 and ending on the Fourth Amendment
Effective Date and by signing below and

 

2

--------------------------------------------------------------------------------


 

acknowledge and agree that such waiver shall be deemed to be effective on
November 30, 2005.


 

(b)                                 Notwithstanding anything therein to the
contrary, the Agent and the Lender hereby waive compliance with
Section 5(b)(ii) of Amendment No. 3 to the Credit Agreement, dated as of
October 14, 2005, among the Borrower, the Agent and the Lender, and by signing
below acknowledge and agree that such waiver shall be deemed to be effective on
October 14, 2005.


 

5.                                       Conditions Precedent. This Amendment
shall become effective on the first date (the “Effective Date”) on which each of
the following conditions precedent shall have been satisfied:


 


(A)                                  FEES AND EXPENSES. THE AGENT AND THE LENDER
SHALL HAVE RECEIVED PAYMENT OF ANY FEES OR EXPENSES OWED TO THEM BY THE BORROWER
AS OF THE EFFECTIVE DATE,


 


(B)                                 DELIVERED DOCUMENTS. ON THE EFFECTIVE DATE,
THE AGENT SHALL HAVE RECEIVED EXECUTED ORIGINALS OF:


 


(I)                                     THIS AMENDMENT, EXECUTED BY A DULY
AUTHORIZED OFFICER OF EACH OF THE BORROWER AND THE REQUIRED LENDERS; AND

 


(II)                                  SUCH OTHER DOCUMENTS OR CERTIFICATES AS
THE AGENT OR COUNSEL TO THE AGENT MAY REASONABLY REQUEST.

 


(C)                                  NO DEFAULT. ON THE EFFECTIVE DATE AFTER
GIVING EFFECT TO THIS AMENDMENT, THE BORROWER SHALL BE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS ON ITS PART TO BE OBSERVED AND NO EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


6.                                       AMENDMENT, WAIVER AND DEFERRAL FEE. IN
ADDITION TO ALL OTHER FEES, CHARGES, INTEREST AND EXPENSES PAYABLE BY THE
COMPANY TO THE AGENT AND THE LENDER UNDER THE CREDIT AGREEMENT, THE COMPANY
SHALL PAY TO THE AGENT THE FOLLOWING FEES, WHICH SHALL BE FULLY EARNED AS OF
EACH RESPECTIVE DATE THEREOF, AND PAYABLE IN FULL ON EACH SUCH DATE:  $20,000 ON
MARCH 13, 2006, IF THE LOAN AND ALL ACCRUED AND UNPAID INTEREST HAVE NOT BEEN
PAID IN FULL PRIOR TO SUCH DATE; $20,000 ON APRIL 14, 2006, IF THE LOAN AND ALL
ACCRUED AND UNPAID INTEREST HAVE NOT BEEN PAID IN FULL PRIOR TO SUCH DATE;
$20,000 ON MAY 12, 2006, IF THE LOAN AND ALL ACCRUED AND UNPAID INTEREST HAVE
NOT BEEN PAID IN FULL PRIOR TO SUCH DATE; AND $40,000 ON THE MATURITY DATE, IF
THE LOAN AND ALL ACCRUED AND UNPAID INTEREST HAVE NOT BEEN PAID IN FULL PRIOR TO
SUCH DATE.


 


7.                                       MISCELLANEOUS.


 


(A)                                  LIMITED EFFECT. EXCEPT AS EXPRESSLY
CONSENTED TO HEREBY, THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL
REMAIN IN FULL FORCE AND EFFECT IN

 

3

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THEIR RESPECTIVE TERMS, WITHOUT ANY CONSENT, AMENDMENT, WAIVER
OR MODIFICATION OF ANY PROVISION THEREOF; PROVIDED, HOWEVER, THAT UPON THE
EFFECTIVE DATE, ALL REFERENCES HEREIN AND THEREIN TO THE “CREDIT DOCUMENTS”
SHALL BE DEEMED TO INCLUDE, IN ANY EVENT, THE EXISTING CREDIT AGREEMENT, THIS
AMENDMENT, AND ALL OTHER DOCUMENTS DELIVERED TO THE AGENT OR ANY LENDER IN
CONNECTION THEREWITH. EACH REFERENCE TO THE CREDIT AGREEMENT IN ANY OF THE
CREDIT DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED HEREBY.


 


(B)                                 SEVERABILITY. IN CASE ANY OF THE PROVISIONS
OF THIS AMENDMENT SHALL FOR ANY REASON BE HELD TO BE INVALID, ILLEGAL, OR
UNENFORCEABLE, SUCH INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION HEREOF, AND THIS AMENDMENT SHALL BE CONSTRUED AS IF SUCH
INVALID, ILLEGAL, OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


(C)                                  EXECUTION IN COUNTERPARTS. THIS AMENDMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY PARTY HERETO MAY EXECUTE THIS
AMENDMENT BY SIGNING ONE OR MORE COUNTERPARTS. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE TO THIS AMENDMENT BY FACSIMILE, TELECOPIER OR
PORTABLE DOCUMENT FORMAT (PDF) SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINALLY
EXECUTED COUNTERPART OF THIS AMENDMENT.


 


(D)                                 GOVERNING LAW. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE AGENT AND THE LENDER SHALL RETAIN
ALL RIGHTS UNDER FEDERAL LAW.


 


(E)                                  RIGHTS OF THIRD PARTIES. ALL PROVISIONS
HEREIN ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF THE BORROWER, THE
AGENT, THE LENDER, AND THEIR PERMITTED SUCCESSORS AND ASSIGNS, AND NO OTHER
PERSON SHALL BE A DIRECT OR INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR
INDIRECT CAUSE OF ACTION OR CLAIM IN CONNECTION WITH THIS AMENDMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS.

 


(F)                                    COMPLETE AGREEMENT. THIS WRITTEN
AMENDMENT AND THE OTHER WRITTEN AGREEMENTS ENTERED INTO AMONG THE PARTIES
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

BORROWER:

 

 

 

THE DOE RUN RESOURCES

 

CORPORATION

 

 

 

 

 

By:

/s/ David Chaput

 

 

Name:

David Chaput

 

 

Title:

V.P Finance, Treasurer and CFO

 

 

 

 

 

 

the Borrower’s Address:

 

The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, Missouri 63146

 

Telecopy: (314) 453-7178

 

 

 

 

 

AGENT AND LENDER:

 

 

 

THE RENCO GROUP, INC., as Agent

 

and Lender

 

 

 

 

 

By:

/s/ John A. Binko

 

 

Name:

John A. Binko

 

 

Title:

Vice President

 

 

 

 

 

 

The Renco Group, Inc.

 

30 Rockefeller Plaza

 

New York, New York 10112

 

Telecopy: (212) 541-6197

 

--------------------------------------------------------------------------------

 